Citation Nr: 0209000	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 decision by the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in September 1990.  A statement of the case was issued in 
November 1990.  The veteran perfected his appeal to the Board 
of Veterans Appeals (Board) in August 1991.  

This claim first came before the Board in October 2000.  It 
was remanded at that time because the file contained 
pertinent evidence that had not been properly addressed by a 
supplemental statement of the case.  


FINDINGS OF FACT

1.  In a September 1976 rating decision, the RO determined 
that the veteran had not submitted new and material evidence 
to reopen a claim for service connection for an acquired 
psychiatric disorder.  Although the RO notified the veteran 
of the September 1976 decision that same month, he did not 
appeal the decision.  

2.  The evidence associated with the claims file since the 
September 1976 denial of the petition to reopen the claim for 
service connection for an acquired psychiatric disorder is 
either not new or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1976 denial of the petition 
to reopen the claim for service connection for an acquired 
psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).

2.  The evidence associated with the claims file since the 
September 1976 decision is not new and material; thus, the 
requirements to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder have not been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on each of the claims on appeal has been 
accomplished.

The veteran's claim for service connection for an acquired 
psychiatric disorder has previously been denied.  A rating 
decision of July 1953 denied entitlement to service 
connection for a neuropsychiatric disorder.  This 
determination was upheld by a Board decision dated in 
December 1953.  In May 1969 and September 1976, the RO 
determined that new and material evidence had not been 
received with which to reopen the veteran's previously denied 
claim for service connection for a neuropsychiatric disorder.  
The veteran was notified of both denials (in June 1969 and 
later in September 1976), but did not appeal either denial.  

This appeal arises from a September 1990 decision that 
determined that new and material evidence had not been 
received with which to reopen the veteran's previously denied 
claim of entitlement to service connection for a 
neuropsychiatric disorder.  A notice of disagreement was 
received in September 1990, and a statement of the case was 
issued in November 1990.  A statement from the veteran 
received at the RO in August 1991 contained language ("I want 
my case to go to the Board of Veterans Appeals in 
Washington") that the Board has construed as a substantive 
appeal.  The Board also observes that in a February 1998 
statement, the veteran indicated that he wanted "this claim 
for psychiatric stopped immediately."  However, a review of 
subsequent correspondence from the veteran and his 
representative indicates that the veteran was essentially 
expressing his displeasure with the characterization of the 
issue on appeal, and was not expressing an intent to have the 
issue withdrawn.

Because the veteran did not appeal the September 1976 RO 
decision (the most recent denial prior to the claim on 
appeal), that decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, pertinent law and regulation 
provides that if new and material evidence has been presented 
or secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 1997 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

As regards the veteran's claim for service connection for an 
acquired psychiatric disorder, the evidence of record at the 
time of the September 1976 rating decision included the 
veteran's service medical records, his testimony at a 
personal hearing conducted at the RO in September 1953 and 
various statements submitted by him, and post-service VA 
records.  This evidence reflects that the veteran was 
diagnosed with emotional instability during his active 
military service.  In a September 1953 decision, the Board 
determined that no neuropsychiatric condition was found at 
the time of examination for separation, and that there was no 
evidence of a superimposed psychoneurosis or psychosis 
existing during the veteran's period of active service.  It 
was further noted that the diagnosis of emotional instability 
made during service was in the nature of a constitutional or 
developmental abnormality and was not a disease or injury for 
which service connection could be granted.

The evidence associated with the claims file since the 
September 1976 rating decision includes VA and private 
medical records, and statements and contentions of the 
veteran.  A statement from a private psychiatrist, dated in 
April 1980, notes that in the examiner's opinion the veteran 
is mentally fit to work as a deputy sheriff and has no 
existing mental illness.  Outpatient treatment records, dated 
from September 1989 to May 2001 show early treatment for 
chronic mild anxiety, however, the most recent reports do not 
show a diagnosis of an acquired psychiatric disorder or 
"nervous condition".  In conjunction with a claim to 
reopen, the veteran was scheduled to report for a VA mental 
disorders examination in June 1990.  He did not report for 
examination.  In March 1996 the veteran underwent a VA mental 
disorders examination.  He gave a history of being 
hospitalized for 30 days while on active duty for a "nervous 
breakdown".  He complained of being nervous all the time.  
Mental status examination showed no evidence of psychotic 
features or thought disorder except for a mild paranoid 
ideation.  He was alert and oriented.  Diagnoses included 
generalized anxiety disorder, dysthymia and rule out mixed 
personality disorder.

The additional medical evidence is, for the most part, "new" 
in the sense that it was not previously considered by agency 
decision makers.  However, none of this evidence is 
"material" for purposes of reopening the claim for service 
connection for an acquired psychiatric disorder.  The medical 
records reflect some instances of treatment for mild anxiety 
and a diagnosis of generalized anxiety and dysthymia, 
however, this evidence includes nothing to medically indicate 
that the an acquired psychiatric disorder was, in fact, 
incurred in or aggravated during service.  The Board notes 
that the record, in fact, contains a statement by a private 
psychiatrist, dated in 1980, to the effect that the veteran 
had no mental illness at that time (many years after his 
military service and ten years prior to his attempt to reopen 
his claim).  

As such, this evidence simply is not probative of the 
question of whether an acquired psychiatric disorder was 
incurred or aggravated in service, the pivotal issue 
underlying the veteran's claim for service connection.  The 
Board finds that the additional medical evidence does not 
bear directly and substantially upon the specific matter 
under consideration (whether the criteria for service 
connection for an acquired psychiatric disorder are met), 
and, thus, is not so significant that it must be considered 
to fairly decide the merits of the claim.

As regards the veteran's testimony and statements made in 
connection with the petition to reopen, in which he asserts a 
relationship between current psychiatric problems and 
service, the Board notes that these assertions are almost 
identical to the statements he made prior to the September 
1976 decision.  As this evidence appears to be duplicative or 
cumulative of other evidence (statements) previously 
considered, it is not, by definition, "new."  The Board 
would also point out that, as a layperson, the veteran is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology of a disability.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

For all the foregoing reasons, the Board finds, after careful 
review of the evidence previously of record, and the laws and 
regulations governing reopening of previously disallowed 
claim, that the evidence associated with the claims file 
since the last prior final denial does not constitute new and 
material evidence to reopen the claim of entitlement to 
service connection for a nervous condition.  As such, the 
September 1976 RO determination remains final.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency of 
the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen his 
claim, it does not appear that the duty to assist provisions 
of the Act are applicable in the instant appeal.  Moreover, 
as indicated above, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, also are not applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on each of the issues on appeal has been 
accomplished.  In this regard, the Board notes that the 
veteran and his representative have been put on notice as to 
the bases for the denial of each claim, and, hence, what is 
needed to support the application to reopen each claim on 
appeal.  They also have been afforded various opportunities 
to present evidence and argument in support of the petition 
to reopen.  The Board is aware of no circumstances in this 
matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim on appeal.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

In the absence of new and material evidence, the application 
to reopen the claim of entitlement to service connection for 
an acquired psychiatric is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

